Lumpkin, P. J.
This case turned upon the construction of a will, the material portions of which are quoted in the headnote. The question is: was the trust created in favor of the testator’s daughter as to her life-estate executed or executory? It will be observed that this will was made and probated after the passage of what is known as the “married woman’s act of 1866.” This being so, and the devise being directly to the daughter, it seems clear that the rule recognized by this court as far back as 2 Ga., viz., that a trust is executed when nothing remains for the trustee to do, is applicable. See Edmond-son v. Dyson, 2 Ga. 307, 320. This rule, so far as we are informed, has been steadfastly adhered to by this court down to the present time.
Under the terms of the present will there was really nothing for the trustees to do, so far, at least, as the life-estate was concerned. Absolutely nothing was required at their hands but to “see that she [the daughter] had all the benefits accruing” from the lands devised. This court has passed upon quite a numbéi of cases more or less resembling that now in hand, as to the point in issue. A very similar one is that of Bull v. Walker, 71 Ga. 195. See also the cases of Hawkins v. Taylor, 61 Ga. 171, and Carswell v. Lovett, 80 Ga. 36. There is no need of citing others. We have, without serious difficulty, reached the conclusion that the trust in the present case was executed, and therefore that the daughter’s life-estate was subject to levy and sale under an execution based upon a judgment rendered against her.

Judgment affirmed.


All the Justices concurring.